597 So.2d 308 (1992)
Gwen STRESSMAN and Wayne C. Duncan, her husband, Petitioners,
v.
Antoinette LEFLER and Anthony Lefler, Respondents.
No. 92-00005.
District Court of Appeal of Florida, Second District.
February 26, 1992.
*309 Robert Fraser, Brandon, for petitioners.
John R. Mathias of Stuart & Strickland, P.A., Tampa, for respondents.
PER CURIAM.
The plaintiffs petition for a writ of certiorari, arguing that the trial court departed from the essential requirements of the law in denying their request for a registered nurse to attend the wife's independent medical examination in this personal injury lawsuit. Although the trial judge denied this request, he stated at the hearing that he would allow a court reporter to be present at the examination. See Collins v. Skinner, 576 So.2d 1377 (Fla. 2d DCA 1991); Stakley v. Allstate Ins. Co., 547 So.2d 275 (Fla. 2d DCA 1989). We deny the petition.
Plaintiffs' counsel correctly argues that, as a general rule, he would be entitled to attend this examination. Stakley. At trial, if he wished to contest the doctor's description on the examination, he would not be ethically authorized to testify. Fla.Bar Code Prof.Resp. D.R. 4-3.7. The registered nurse is employed by the plaintiffs' counsel as a legal assistant. It is clear that plaintiffs' counsel wishes to use his nurse-employee to provide expert testimony that he himself could not provide. From this record, we cannot conclude that the trial court departed from the essential requirements of the law in denying the plaintiffs' request for this specific person to attend the examination. Accordingly, we deny the petition for writ of certiorari.
LEHAN, A.C.J., and PARKER and ALTENBERND, JJ., concur.